Exhbit 99.1 AeroGrow Reports Results for Fourth Quarter and Year Ending March 31, 2009 · Revenue of $5.9 million for the quarter · Revenue of $37.4 million for the full year · $7.6 million recapitalization completed June 30, Boulder, CO - June 30, 2009 - AeroGrow International, Inc. (OTCBB:AERO - News) ("AeroGrow" or the "Company"), makers of the AeroGarden® line of indoor gardening products, announced results for the quarter and year ended March 31, 2009. For the fiscal year ended March 31, 2009, AeroGrow reported revenue of $37.4 million, down 2.4% from the year ended March 31, 2008. Overall, the decline reflected the impact of the slowdown in economic activity in the United States that began in the calendar fourth quarter. AeroGrow reported a net loss for the year of $10.3 million, or an $0.82 loss per share, from a loss of $9.8 million, or an $0.84 loss per share, for the year ended March 31, 2008. AeroGrow also announced that on Tuesday, June 30, 2009, it completed a $7.6 million recapitalization including the conversion of $1.4 million in accounts payable to long-term debt, the amendment of terms of its senior secured revolving credit facility, and other fundraising, as detailed in concurrent releases today. “Our financial results mirrored that of the overall economy as our high-growth strategy ran into the sudden, severe and unforeseen market contraction,” said AeroGrow CEO Jerry Perkins.“The speed of the contraction left us with far too much product on the shelves both at retail and in inventory, and this has dramatically impacted our wholesale shipments, marketing spend and overall sales for the last two quarters.The rate of deceleration was significant – we went from a 60% year-over-year increase in sales in the first two quarters of the year, to finishing the fiscal year about flat versus the previous year. “The economic crisis forced us to quickly shift from targeting double digit growth to targeting the cost containment, overhead reduction and recapitalizationneeded to survive the downturn and preserve the long-term equity in the products and brand that we’ve built.In the last few months we’ve executed initiatives that reduce our costs by about $10 million annually, and we’ve just completed a major restructuring of our balance sheet. Our lenders, vendors and shareholders have supported this transition because consumer demand for AeroGardens has remained strong, validating the consumer proposition for the product category we’ve defined and built. We saw a better than 20% increase in the recurring revenue side of our business, and home vegetable gardening has seen double-digit increases this year. This burgeoning interest in home growing leaves us uniquely positioned to benefit in the coming months and years.” The year ended March 31, 2009, represented AeroGrow's third full fiscal year of operations. The following table sets forthour quarterly financial results for the last 12 months of operations: QUARTERLY CONDENSED FINANCIAL INFORMATION(UNAUDITED) FISCAL YEAR ENDED MARCH 31, 2009 Quarter Ended 30-Jun-08 30-Sep-08 31-Dec-08 31-Mar-09 Fiscal Year Total Revenue $ 6,720,081 $ 13,854,930 $ 11,010,885 $ 5,863,972 $ 37,449,868 Operating expenses Cost of revenue 3,686,823 8,026,325 7,558,322 4,439,317 23,710,787 Research and development 725,415 416,778 703,133 301,167 2,146,493 Sales and marketing 3,449,883 2,875,729 4,704,912 2,742,298 13,772,822 General and administrative 1,518,712 1,902,113 2,037,797 1,584,769 7,043,391 Total operating expenses 9,380,833 13,220,945 15,004,164 9,067,551 46,673,493 Total other (income) expense, net 156,597 215,615 408,943 308,734 1,089,889 Net profit (loss) $ (2,817,349 ) $ 418,370 $ (4,402,222 ) $ (3,512,313 ) $ (10,313,514 ) Net profit (loss) per share, basic and diluted $ (0.23 ) $ 0.03 $ (0.35 ) $ (0.26 ) $ (0.82 ) For the fiscal year ended March 31, 2009, our net sales totaled $37,449,868, a decrease of 2.4% from the fiscal year ended March 31, 2008.The sales decrease reflected the impact of the sudden disruptions in the global credit markets, the decline in general economic activity, and the consequent decline in consumer spending that occurred in the second half of our fiscal year.In the first half of the fiscal year (the six month period ended September 30, 2008), our sales increased almost 64%, reflecting our greatly expanded distribution through our retailer customers; however, the sudden change in the economic environment resulted in our sales declining 35% in the second half of the fiscal year.The impact of the economic downturn on sales was experienced in both our sales to retailer customers and in our direct-to-consumer business. In our international business sales increased 214% year-over-year, principally reflecting the comparison to a partial year of operations in the prior fiscal year. Our sales to retailers were also adversely impacted during the second half of the fiscal year by an unusually high level of sales allowances, totaling $2,077,622, that we recognized to reflect our cost of supporting discounting programs executed by some of our largest retailer customers. Our gross margin for the fiscal year ended March 31, 2009, was 37%, down from 40% in the prior year.The reduction in margin reflected a number of factors including the unusual sales allowances (which reduced sales and gross profit), inventory reserves we established during the year, and the increased percentage mix of our sales that came from our lower-margin international operations.Partially offsetting these negative impacts were cost reductions we achieved in our manufacturing and distribution operations, most notably resulting from the opening of a company-operated distribution facility in Indianapolis, Indiana, in July 2008. Operating expenses other than cost of revenue for the fiscal year ended March 31, 2009, decreased $1,811,487, or 7%, reflecting reduced spending in our sales and marketing operations and in our research and development operations.In both cases, the declines reflected cost saving actions, including headcount reductions, taken in the second half of the fiscal year in response to the sudden decline in sales volume we experienced.Offsetting the decline in sales and marketing and research and development expense was a year-over-year $958,563 increase in general and administrative expense.This increase principally reflected severance expense of $362,271, amortization of debt issuance costs of $243,937, and a $414,831 increase in depreciation and amortization, partially offset by the net impact of cost reduction actions taken during the year. Other expense for the fiscal year ended March 31, 2009, principally interest expense, increased $646,870 to $1,089,889 from the prior fiscal year, reflecting the higher proportion of debt in our capital structure during the year.Our net loss totaled $10,313,514 for the fiscal year ended March 31, 2009, $477,593 higher than the prior year, as the increase in other expense more than offset the decline in our loss from operations. CONDENSED STATEMENTS OF OPERATIONS Three months ended March Twelve Months ended March 31, 2009 2008 2007 2009 2008 2007 Revenue Product sales $ 5,863,972 $ 11,156,855 $ 6,434,179 $ 37,449,868 $ 38,356,676 $ 13,144,037 Operating expenses Cost of revenue 4,439,317 6,688,734 3,619,356 23,710,787 22,975,385 8,404,507 Research and development 301,167 764,671 568,760 2,146,493 2,605,112 2,113,255 Sales and marketing 2,742,298 4,995,015 2,831,764 13,772,822 16,084,353 7,117,613 General and administrative 1,584,769 2,405,331 1,378,373 7,043,391 6,084,728 4,050,312 Total operating expenses 9,067,551 14,853,751 8,398,253 46,673,493 47,749,578 21,685,687 Profit (loss) from operations (3,203,579 ) (3,696,896 ) (1,964,074 ) (9,223,625 ) (9,392,902 ) (8,541,650 ) Other (income) expense, net Interest (income) (3,842 ) (13,191 ) (18,665 ) (6,285 ) (115,070 ) (176,173 ) Interest expense 312,576 131,408 51,149 900,213 558,089 356,594 Interest expense - related party - - - 195,961 - - Other income - 2,929 - Registration rights penalty - 1,664,380 Total other (income) expense, net 308,734 121,146 32,484 1,089,889 443,019 1,844,801 Net profit (loss) $ (3,512,313 ) $ (3,818,042 ) $ (1,996,558 ) $ (10,313,514 ) $ (9,835,921 ) $ (10,386,451 ) Net profit (loss) per share, basic and diluted $ (0.26 ) $ (0.32 ) $ (0.19 ) $ (0.82 ) $ (0.84 ) $ (1.09 ) Weighted average number of common shares outstanding, basic and diluted 13,342,877 12,066,080 10,121,762 12,519,999 11,662,891 9,505,926 CONDENSED BALANCE SHEET 3/31/2009 3/31/2008 ASSETS Cash $ 332,698 $ 1,559,792 Restricted Cash 438,331 86,676 Accounts Receivable 2,278,052 2,412,101 Other Receivables 332,059 422,530 Inventory 8,350,135 4,688,444 Prepaid Expenses and Other 565,454 762,013 Total Current Assets 12,296,729 9,931,556 Property and Equipment 1,768,369 1,830,646 Other Assets Intangible Assets 231,590 56,263 Deposits 110,776 101,164 Prepaid Loan Issuance Costs 201,726 - Total Other Assets 544,092 157,427 Total Assets $ 14,609,190 $ 11,919,629 LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Current Portion - Long Term Debt $ 1,099,060 $ 128,927 Due to Factor - 1,480,150 Accounts Payable 8,338,559 3,023,366 Accrued Expenses 2,318,670 2,452,025 Customer Deposits 246,728 232,200 Deferred Rent 57,283 65,037 Total Current Liabilities 12,060,300 7,381,705 Long Term Debt 5,547,144 129,373 Long Term Debt - Related Party 1,233,371 - Stockholder's Equity Preferred Stock - - Common Stock 13,343 12,076 Additional Paid-In Capital 45,696,630 44,024,559 Accumulated (Deficit) (49,941,598 ) (39,628,084 ) Total Stockholder's Equity (4,231,625 ) 4,408,551 Total Liabilities and Stockholders’ Equity $ 14,609,190 $ 11,919,629 SALES BY CHANNEL (UNAUDITED) Three months ended March Twelve Months ended March 31, Product Revenues 2009 2008 2007 2009 2008 2007 Sales- Retail $ 3,048,651 $ 5,785,314 $ 4,189,871 $ 22,820,944 $ 23,910,782 $ 8,949,042 Sales- Direct to Consumer 2,731,362 5,013,133 2,244,308 12,304,018 13,704,717 4,194,995 Sales - International 83,959 358,157 - 2,324,906 741,177 - Total $ 5,863,972 $ 11,156,604 $ 6,434,179 $ 37,449,868 $ 38,356,676 $ 13,144,037 % of Revenues Sales- Retail 51.99 % 51.86 % 65.12 % 60.94 % 62.34 % 68.08 % Sales- Direct to Consumer 46.58 % 44.93 % 34.88 % 32.85 % 35.73 % 31.92 % Sales - International 1.43 % 3.21 % 0.00 % 6.21 % 1.93 % 0.00 % Total sales 100.00 % 100.00 % 100.00 % 100.00 % 100.00 % 100.00 % SALES BY PRODUCT CATEGORY(UNAUDITED) Three months ended March Twelve Months ended March 31, Product Revenues 2009 2008 2007 2009 2008 2007 AeroGardens $ 4,189,614 $ 8,934,285 $ 5,464,416 $ 29,134,960 $ 31,540,407 $ 11,520,202 Seed Kits and Accessories 1,674,358 2,222,319 969,763 8,314,908 6,816,269 1,623,835 Total $ 5,863,972 $ 11,156,604 $ 6,434,179 $ 37,449,868 $ 38,356,676 $ 13,144,037 % of Revenues AeroGardens 71.45 % 80.08 % 84.93 % 77.80 % 82.23 % 87.65 % Seed Kits and Accessories 28.55 % 19.92 % 15.07 % 22.20 % 17.77 % 12.35 % Total 100.00 % 100.00 % 100.00 % 100.00 % 100.00 % 100.00 % About AeroGrow International, Inc. Founded in 2002 in Boulder, Colorado, AeroGrow International, Inc. is dedicated to the research, development and marketing of the AeroGarden line of foolproof, dirt-free indoor gardens. AeroGardens allow anyone to grow farmer's market fresh herbs, salad greens, tomatoes, chili peppers, flowers and more, indoors, year-round, so simply and easily that no green thumb is required. See www.aerogrow.com. FORWARD-LOOKING STATEMENTS "Safe
